Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means”, and “said,” should be avoided.

The disclosure is objected to because of the following informalities: The phrase “wheel rim” should be replaced with the term - -wheel- -, to more accurately describe the invention, given the fact that a “rim” is ONLY the section of a wheel on which a tire is mounted and not the entire wheel.  
	The phrase “an upper terminal and a lower terminal” should be replaced with the phrase - -opposing sides- - to more accurately define the invention. 
	The phrase “an upper edge and a lower edge” should be replaced with the phrase - -opposing sides- - to more accurately define the invention. 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mounting Structure for a Wheel Cover.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  The term “embedding” should be replaced with the term - -mounting- - in line 1 of claims 1-4.
	The term - -end- - should be inserted following the term “terminal” in line 5 of claim 1.
	The term “rim” should be removed from line 2 of claims 1-4. 
	These corrections are for grammatical clarity and/or to more accurately describe the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 4 are indefinite due to the fact that it is unclear what element of the invention is being referred to by the repeated use of the term “thereof”. 
	Claim 1 is indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “each”. 
	Claims 2-4 are indefinite due to the fact that the phrases “a wheel cover” and “an aluminum alloy wheel” are both double recitations. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “wheel cover” and “aluminum alloy wheel” set forth in lines 1 and 1-2 of each aforementioned claim, respectively, are the same elements of the invention as previously set forth in the claims, or is additional elements of the invention. 
	Claim 2 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “an upper terminal and a lower terminal”. Namely, the directions “upper” and “lower” is indefinite due to a lack of defined datum point. It is suggested that this phrase be replaced with the phrase - -opposing sides- - to more clearly define the invention.
	Claim 4 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “an upper edge and a lower edge”. Namely, the directions “upper” and “lower” is indefinite due to a lack of defined datum point. It is suggested that this phrase be replaced with the phrase - -opposing end faces- - to more clearly define the invention.
	
The term “long” in claim 1is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim 1 recites the limitation "two withstanding protrusions" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel cover mounting structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617